Citation Nr: 1642394	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, as secondary to service-connected cold weather injury of the left foot.

2.  Entitlement to service connection for a right knee disorder, as secondary to service-connected cold weather injury of the right foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel




INTRODUCTION

The Veteran had active service from March 1979 to April 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A notice of disagreement was received in March 2013, a statement of the case was issued in May 2014 and a VA Form 9 was received in June 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a left knee disorder, as secondary to service-connected cold weather injury of the left foot, was requested.

2.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a right knee disorder, as secondary to service-connected cold weather injury of the right foot, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a left knee disorder, as secondary to service-connected cold weather injury of the left foot, by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a right knee disorder, as secondary to service-connected cold weather injury of the right foot, by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, during the January 2016 hearing, the Veteran's representative withdrew the issues of entitlement to service connection for a left knee disorder and a right knee disorder, as secondary to service-connected cold weather injuries of the left and right foot.  See January 2016 BVA Hearing Transcript, page 3.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

Entitlement to service connection for a left knee disorder, as secondary to service-connected cold weather injury of the left foot, is dismissed.

Entitlement to service connection for a right knee disorder, as secondary to service-connected cold weather injury of the right foot, is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


